DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive and therefore the finality of that action is withdrawn. 
The status of the 08/11/2021 claims, is as follows: Claim 12 has been amended; Claim 1 has been canceled; and Claims 2-21 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 12:
the limitation “the advancing system is configured to” in line 4
“system” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3:
The limitation “parallel to the surface” in line 5 renders the claim indefinite because it is unclear if “the surface” refers to “the surface of the piston” recited in line 9 of claim 2 or refers to “the surface of the hopper” recited in line 2 of claim 3. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2-3, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ewald (US 20110256286, newly cited) in view of Fitch (US 4801097, newly cited), Conner (US 20140263403, newly cited), and Sirkis (US 20100193549, newly cited)
 Regarding Claim 2, Ewald discloses a system (device 10; fig. 2) comprising: 
a hopper (feeders 34 and 35) comprising an elongated housing (housing 38) configured to contain a row of food products (bun heels BH and bun crowns BC), wherein the elongated housing (housing 38) defines a discharge end (infeed direction CID and HID; fig. 2) through which the food products are dispensed out of the elongated housing, 
a receiver (conveyors 19 and 20) positioned to receive the food products dispensed from the discharge end of the elongated housing (infeed direction CID and HID; fig. 2), wherein the receiver (conveyors 19 and 20) is positioned to allow the food products to move along at least a portion of a length of the receiver under a gravitational force (para. 0020; fig. 2).  
[AltContent: textbox (Prior Art
Ewald (US 20110256286))]
    PNG
    media_image1.png
    692
    444
    media_image1.png
    Greyscale



Ewald does not disclose:
the elongated housing defines a pressurized end opposite the discharge end;
a piston arranged within the hopper between the pressurized end of the hopper and the row of food products; 
a permeable seal interposed between an interior wall of the hopper and a surface of the piston, wherein the permeable seal cooperates with the hopper and the piston to 
a gas supply selectively supplying gas into the closed volume to displace the piston toward the discharge end of the hopper. 
However, Fitch discloses a hopper (portioning cylinder 160) comprising an elongated housing (body of portioning cylinder 160) defines a pressurized end (chamber 162) opposite the discharge end (annotated fig. 2);
a piston (piston 166) arranged within the hopper (portioning cylinder 160) between the pressurized end of the hopper (chamber 162) and the row of food products (food material 164) (fig. 2); 
a seal (“O” rings 226) interposed between an interior wall of the hopper (chamber 162) and a surface of the piston (piston 166) (fig. 2); 
a gas supply (pneumatic valve control 178) selectively supplying gas (pressurized air) into the closed volume to displace the piston (piston 166) toward the discharge end of the hopper (col. 5, lines 18-22). 
[AltContent: textbox (Prior Art
Fitch (US 4801097))][AltContent: arrow][AltContent: textbox (Closed volume)][AltContent: textbox (Discharge end)][AltContent: arrow][AltContent: textbox (Pressurized end)][AltContent: arrow]
    PNG
    media_image2.png
    471
    759
    media_image2.png
    Greyscale



Conner discloses a system (liquid dispensing syringe 10; fig. 2) comprises:
a permeable seal (first and second wipers 40 and 42; fig. 7) interposed between an interior wall of the hopper (barrel 12) and a surface of the piston (piston 20) (fig. 7) (para. 0031), wherein the permeable seal (first and second wipers 40 and 42) cooperates with the hopper (barrel 12) and the piston (piston 20) to define a closed volume between the piston and the pressurized end of the hopper (para. 0030), and wherein the permeable seal (first and second wipers 40 and 42) is configured to bleed gas from the closed volume toward the discharge end of the hopper (micro-venting of gaseous material) (para. 0031). 
[AltContent: textbox (Prior Art
Conner (US 20140263403))]
    PNG
    media_image3.png
    730
    465
    media_image3.png
    Greyscale


Sirkis discloses a permeable piston (permeable piston 30; fig. 1) that is configured to bleed gas from the closed volume toward the discharge end of the hopper (para. 0013-0014). The advantage of removing trapped air to escape during dispensing is to eliminate the undesired effect caused by trapped air, which is inconsistent dispensing of material. 
[AltContent: textbox (Prior Art
Sirkis (US 20100193549))]
    PNG
    media_image4.png
    355
    494
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hoppers of Ewald to utilize the piston arranged within the hopper between the pressurized end of the hopper and the row of food products, the seal interposed between the interior wall of the hopper and the surface of the piston, and the gas supply to selectively supply gas into the closed volume to displace the piston toward the discharge end of the hopper as taught by Fitch, in order to effectively utilize the piston to move the row of food products toward the discharge end of the hopper. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further replace the seal of Fitch with the permeable seal of Conner and Sirkis, wherein the permeable seal is configured to bleed gas from the closed volume toward the discharge end of the hopper as taught by Conner and Sirkis. The advantage is to eliminate trapped air in the hopper during dispensing such that the undesired effect of trapped air, which results in inconsistent dispensing of material, is eliminated (para. 0004 of Sirkis). 
Regarding Claim 3, Ewald discloses the system (device 10; fig. 2) wherein: 
the hopper (feeders 34 and 35) includes a surface (horizontal surface) that supports each food product in the row of food products (bun heels BH and bun crowns BC); 
the system (device 10) further comprises a roller (feeder coils 36) that rotates about an axis parallel to the surface (rotation of feeder coils 36); and 
App. No. 16/578322Page 2 of 14the roller (feeder coils 36) inhibits release of one of the food products in the row of food products into the receiver (conveyors 19 and 20) (para. 0020).  

Regarding Claim 7, Fitch discloses the piston (piston 166) comprises a tongue (edge portion of piston 166) that extends (i) toward the discharge end of the hopper (annotated fig. 2) and (ii) over at least a portion of one of the food products in the row of food products (it is noted the tongue extends over the food product i.e. grain of rice that is tiny compared to the piston). 
[AltContent: textbox (tongue)]
[AltContent: arrow]
[AltContent: textbox (Prior Art
Fitch (US 4801097))][AltContent: arrow][AltContent: textbox (Discharge end)]
    PNG
    media_image5.png
    458
    763
    media_image5.png
    Greyscale

Regarding Claim 8, Fitch discloses 
the piston (piston 166) defines a first end facing the pressurized end of the hopper and a second end facing the discharge end of the hopper. 
Conner discloses:
the permeable seal (first and second wipers 40 and 42) comprises a first seal portion (first wiper 40) and a second seal portion (second wiper 42), 
the first seal portion (first wiper 40) is arranged about a circumference of the piston (piston 20) adjacent the first end of the piston;  
the second seal portion (second wiper 42) is arranged about the circumference of the piston adjacent the second end of the piston (piston 20), and 
the first seal portion and the second seal portion (first and second wipers 40 and 42) cooperate to bleed gas from the first end of the piston to the second end of the piston (“micro-venting of gaseous material”) (para. 0031).   
[AltContent: textbox (Prior Art
Conner (US 20140263403))]
    PNG
    media_image6.png
    507
    306
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the seal of Fitch with the permeable seal of Conner and Sirkis, wherein the permeable seal is configured to bleed gas from the closed volume toward the discharge end of the hopper as taught by Conner and Sirkis. The advantage is to eliminate trapped air in the hopper during dispensing such that the undesired effect of trapped air, which results in inconsistent dispensing of material, is eliminated (para. 0004 of Sirkis). 

Regarding Claim 9, Fitch further discloses a receptacle, wherein the receptacle (closure member 170) is: 
fluidly coupled to the gas supply (pneumatic valve control 178) (col. 5, lines 15; fig. 10), 
configured to transiently receive the pressurized end of the hopper (chamber 162) (col. 5, lines 15-22) (figs. 2-3),
configured to seal against the pressurized end of the hopper (fig. 2), and 
configured to support the hopper (chamber 162).  

Regarding claim 10, the modification of Ewald and Fitch of claim 2 results in:
a second hopper configured to contain a second row of food products, the second hopper defining a second discharge end configured to dispense food products into the receiver, the second hopper defining a second pressurized end opposite the second discharge end; 

a second permeable seal interposed between an interior wall of the second hopper and a surface of the second piston, 
wherein the second permeable seal cooperates with the second hopper and the second piston to define a second closed volume between the second pressurized end of the second hopper and the second piston and App. No. 16/578322Page 4 of 14is configured to bleed gas from the second closed volume toward the second discharge end of the second hopper, and 
wherein the gas supply selectively supplies gas: to the closed volume to advance the piston toward the discharge end of the hopper and to the second closed volume to advance the second piston toward the second discharge end of the second hopper.  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ewald, Fitch, Conner, and Sirkis, in further view of Tomatis (US 6363838, newly cited)
Regarding Claim 4, Fitch discloses a sensor (cylinder sensor 182) configured to output a signal to a controller (controller 200) regarding a demand for product (col. 5, lines 37-57; figs. 2 and 10) and wherein, during a dispense cycle, the gas supply (pneumatic valve control 178) supplies gas to the closed volume at a flow rate determined based on the signal output by the sensor (cylinder sensor 182) (col. 5, lines 24-31; figs. 2-3).  
Fitch does not disclose a distance sensor configured to output a signal proportional to a distance between the distance sensor and a surface of a nearest one of the food products in the row of food products. 
However, Tomatis discloses a distance sensor (proximity sensor 90) configured to output a signal proportional to a distance between the distance sensor (proximity sensor 90) and a surface of a nearest one of the food products in the row of food products (a loaf) (col. 2-3, lines 56-67,1-4 respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fitch’s sensor to include proximity sensor as taught by Tomatis, in order to utilize the proximity sensor to detect the presence of food product within the chamber, thereby controlling the gas supply and the movement of the piston based on the presence of food product. 

Regarding Claim 5, Fitch discloses:
the gas supply (pneumatic valve control 178) comprises a pressurized gas reservoir (it is inherent that there is gas tank to supply air into the chamber through conduit 176) and a valve (pneumatic valve control 178) arranged between the pressurized gas reservoir and the closed volume (fig. 2) (col. 5, lines 18-22); 
the valve (pneumatic valve control 178) is configured to, during the dispense cycle, selectively open according to a duty cycle determined based on the signal output by the distance sensor (sensor 182); and 
the valve (pneumatic valve control 178) is configured to close in response to a step change in the signal output by the distance sensor (sensor 182) to complete the dispense cycle (col. 5, lines 18-31).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ewald, Fitch, Conner, and Sirkis, in further view of Khatchadourian (US 8710408, newly cited)
Regarding Claim 6, Fitch discloses a pop-off valve (pneumatic control valve 178) fluidly coupled to the hopper (portioning cylinder 160), wherein the pop-off valve (pneumatic control valve 178) is configured to open (fig. 2 indicates air flow out of the chamber) in response to the sensor (portioning cylinder sensor 182) (col. 5, lines 40-57) (it is noted that when the portioning cylinder sensor 182 signals the demand for food product, the valve 178 is open allowing air to be expelled from the pressurized end of the cylinder; fig. 2).  
Fitch does not disclose a detection of release of one of the food products in the row of food products out of the discharge end during a dispense cycle. 
However, Khatchadourian discloses sensor (sensors 709) that detects the release of one of the food products (amount of dough) in the row of food products out of the discharge end of the hopper during a dispense cycle (col. 11, lines 35-37). Khatchadourian further discloses once the dough within the dough canister 701 is used up, the further movement of dough pusher 705 is prevented by a mechanical stop, sensors (col. 13, lines 60-66). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispensing system of Fitch to include the sensor that detects the release of food products, in order to utilize the information to determine when the food products is used up in the hopper and to stop the piston from moving forward toward the discharge end.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ewald, Fitch, Conner, and Sirkis, in further view of Ebata (US 20110111100, newly cited)
 Regarding Claim 11, Ewald discloses the system (device 10; fig. 2) comprising first and second ends of the receiver (annotated fig. 2). 

[AltContent: textbox (Prior Art
Ewald (US 20110256286))][AltContent: arrow][AltContent: textbox (second end of receiver)][AltContent: textbox (First end of receiver)][AltContent: arrow]
    PNG
    media_image1.png
    692
    444
    media_image1.png
    Greyscale




Ewald does not disclose:
a blade extending across the receiver between first and second ends of the receiver; and 
a cutting block arranged in the receiver and configured to advance from a load position to a pierce position to a slice position during a dispense cycle, wherein: 
in the load position, the cutting block is adjacent the first end of the receiver, 
in the pierce position, a leading edge of the cutting block is offset from the blade by less than a length of the one of the food products, and 
in the slice position, the leading edge of the cutting block extends past the blade to sever a first portion of the one of the food products from a second portion of the one of the food products.  
However, Ebata discloses a system (apparatus 5; fig. 1) comprises:
a blade (cutting blade 103); and 
a cutting block (dough holding member 99) configured to advance from a load position to a pierce position to a slice position during a dispense cycle (“vertically movable”, para. 0078), wherein: 
in the load position, the cutting block (dough holding member 99) is adjacent the first end of the receiver, 
in the pierce position, a leading edge of the cutting block (dough holding member 99) is offset from the blade by less than a length of the one of the food products, and 
in the slice position, the leading edge of the cutting block (dough holding member 99) extends past the blade (cutting blade 103) to sever a first portion of the one of the food products from a second portion of the one of the food products (dough) (para. 0080).  

[AltContent: textbox (Prior Art
Ebata (US 20110111100))]
    PNG
    media_image7.png
    675
    416
    media_image7.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ewald to include . 

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ewald (US 20110256286, newly cited) in view of Ebata (US 20110111100, newly cited)
Regarding Claim 12, Ewald discloses a system (device 10; fig. 2) comprising:
a dispenser assembly (feeders 34 and 35) comprising a hopper (housing 38) and an advancing system (feeders 34 and 35), wherein the hopper (housing 38) defines a first end and a second end and is configured to hold a row of food products (bun heels BH and bun crowns BC), wherein the advancing system (feeders 34 and 35) is configured to dispense the food products out of the hopper through the second end (para. 0020; fig. 1); 
a receiver (conveyors 19 and 20) positioned to receive the food products dispensed from the second end of the hopper (housing 38), wherein the receiver is positioned to allow the food products to move along at least a portion of a length of the receiver under a gravitational force (para. 0020; fig. 2).  

    PNG
    media_image1.png
    692
    444
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Ewald (US 20110256286))]

Ewald does not disclose:
a blade; 
an actuator coupled to the blade and configured to move the blade relative to the receiver to slice one of the food products while the receiver remains stationary relative to the hopper; and 

wherein, while the one of the food products is between the cutting block and the blade, the cutting block applies a force on the one of the food products to urge the one of the food products against the blade while the actuator moves the blade relative to the receiver.  
However, Ebata discloses 
a blade (cutting blade 103); 
an actuator (actuator 105) coupled to the blade (cutting blade 103) and configured to move the blade (cutting blade 103) relative to the receiver (base plate 67) to slice one of the food products (dough) while the receiver (base plate 67) remains stationary relative to the hopper (weighing conveyor 69) (para. 0072 and 0079); and 
a cutting block (dough holding member 99) arranged in the receiver (base plate 67) and movable relative to the receiver (base plate 67) and the blade (cutting blade 103) (“vertically movable”, para. 0078), 
wherein, while the one of the food products (dough) is between the cutting block (dough holding member 99) and the blade (cutting blade 103), the cutting block (dough holding member 99) applies a force on the one of the food products (dough) to urge the one of the food products against the blade (cutting blade 103) while the actuator (actuator 105) moves the blade (cutting blade 103) relative to the receiver (base plate 67) (para. 0078) (it is noted both the cutting blade 103 and the cutting block 103 are movable in the vertical direction).  
[AltContent: textbox (Prior Art
Ebata (US 20110111100))]
    PNG
    media_image7.png
    675
    416
    media_image7.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ewald to include the blade and the cutting block that are both movable as taught by Ebata, in order to slice the food product to a desired length. 
Regarding Claim 17, Ewald discloses the system (device 10; fig. 2), further comprising: 
a roller (feeder coils 36) configured to rotate about an axis perpendicular to a length of the hopper (housing 38) (annotated fig. 2),
wherein a first surface of the hopper supports a first edge of each food product in the row of food products, and 
wherein a line intersecting the first edges also intersects the roller (feeder coils 36) (annotated fig. 2).  




[AltContent: textbox (Line intersecting the roller and the first edge)][AltContent: arrow][AltContent: textbox (Axis about which roller rotates)][AltContent: arrow][AltContent: textbox (Length of hopper)][AltContent: arrow]
    PNG
    media_image8.png
    643
    463
    media_image8.png
    Greyscale

[AltContent: textbox (Prior Art
Ewald (US 20110256286))]


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ewald and Ebata, in further view of Fitch (US 4801097, newly cited)
Regarding Claim 13, Ewald discloses substantially all the features as set forth above, except the advancing system comprises a piston arranged within the hopper between the first end of the hopper and the row of food products.  
However, Fitch discloses an advancing system (dispensing system) comprises a piston (piston 166) arranged within a hopper (portioning cylinder 160) between the first end chamber 162) and the row of food products (food material 164) (col. 5, lines 18-22).  

    PNG
    media_image2.png
    471
    759
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Fitch (US 4801097))]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hoppers of Ewald to utilize the piston arranged wi thin the hopper between the first end of the hopper and the row of food products, in order to effectively utilize the piston to move the row of food products toward the discharge end of the hopper.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ewald, Ebata, and Fitch, in further view of Conner (US 20140263403, newly cited), and Sirkis (US 20100193549, newly cited)


Regarding Claim 14, Fitch discloses the advancing system (dispensing system) comprises a seal (“O” rings 226) including a first seal portion and a second seal portion (it is noted the seal comprises a width. One end of the width is the first seal portion and the other end of the width is the second seal portion). 
Fitch does not disclose:
a permeable seal including a first seal portion and a second seal portion; the first seal portion is arranged about a circumference of the piston adjacent a first end of the piston; second seal portion is arranged about the circumference of the piston adjacent a second end of the piston; and the first seal portion and the second seal portion are configured to cooperate to bleed gas from the first end of the piston to the second end of the piston.
However, Conner discloses:
a permeable seal (first and second wipers 40 and 42) including a first seal portion (first wiper 40) and a second seal portion (second wiper 42); 
the first seal portion (first wiper 40) is arranged about a circumference of the piston (piston 20) adjacent the first end of the piston;  
the second seal portion (second wiper 42) is arranged about the circumference of the piston adjacent the second end of the piston (piston 20), and 
the first seal portion and the second seal portion (first and second wipers 40 and 42) cooperate to bleed gas from the first end of the piston to the second end of the piston (“micro-venting of gaseous material”) (para. 0031).   
[AltContent: textbox (Prior Art
Conner (US 20140263403))]
    PNG
    media_image6.png
    507
    306
    media_image6.png
    Greyscale

Sirkis discloses a permeable piston (permeable piston 30; fig. 1) that is configured to bleed gas from the closed volume toward the discharge end of the hopper (para. 0013-0014). The advantage of removing trapped air to escape during dispensing is to eliminate the undesired effect caused by trapped air, which is inconsistent dispensing of material. 
[AltContent: textbox (Prior Art
Sirkis (US 20100193549))]
    PNG
    media_image4.png
    355
    494
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the seal of Fitch with the permeable seal of Conner and Sirkis, wherein the permeable seal is configured to bleed gas from the closed volume toward the discharge end of the hopper as taught by Conner and Sirkis. The advantage is to eliminate trapped air in the hopper during dispensing such that the undesired effect of trapped air, which results in inconsistent dispensing of material, is eliminated (para. 0004 of Sirkis). 
 
Regarding Claim 15, Fitch discloses the piston (piston 166) includes a tongue (edge portion of piston 166) that extends (i) toward the second end of the hopper (annotated fig. 2) and (ii) over a portion of at least one of the row of food products (it is noted the tongue extends over the food product i.e. grain of rice that is tiny compared to the piston).  













[AltContent: arrow][AltContent: textbox (tongue)]

[AltContent: arrow][AltContent: textbox (Second end)]
    PNG
    media_image5.png
    458
    763
    media_image5.png
    Greyscale

[AltContent: textbox (Prior Art
Fitch (US 4801097))]


Regarding Claim 16, Fitch discloses the advancing system (dispensing system) further comprises: 
a seal (“O” rings 226) interposed between an interior wall of the hopper (portioning cylinder 160) and an adjacent surface of the piston (piston 166) (fig. 2), wherein: 
the seal (“O” rings 226) cooperates with the hopper (portioning cylinder 160) and the piston (piston 166) to define a closed volume (chamber 162) between the first end of the hopper and the piston, and 
pneumatic valve control 178) selectively supplying gas into the closed volume to displace the piston (piston) toward the second end of the hopper (col. 5, lines 18-22).  
Fitch does not disclose:
a permeable seal, wherein:
the permeable seal is configured to bleed gas from the closed volume toward the second end of the hopper. 
However, Conner discloses a permeable seal (first and second wipers 40 and 42), wherein the permeable seal (first and second wipers 40 and 42) is configured to bleed gas from the closed volume toward the second end of the hopper (piston 20) (para. 0031). 
[AltContent: textbox (Prior Art
Conner (US 20140263403))]
    PNG
    media_image6.png
    507
    306
    media_image6.png
    Greyscale

Sirkis discloses a permeable piston (permeable piston 30; fig. 1) that is configured to bleed gas from the closed volume toward the discharge end of the hopper (para. 0013-0014). The advantage of removing trapped air to escape during dispensing is 
[AltContent: textbox (Prior Art
Sirkis (US 20100193549))]
    PNG
    media_image4.png
    355
    494
    media_image4.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the seal of Fitch with the permeable seal of Conner and Sirkis, wherein the permeable seal is configured to bleed gas from the closed volume toward the discharge end of the hopper as taught by Conner and Sirkis. The advantage is to eliminate trapped air in the hopper during dispensing such that the undesired effect of trapped air, which results in inconsistent dispensing of material, is eliminated (para. 0004 of Sirkis). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ewald and Ebata, and in further view of Tomatis (US 6363838, newly cited)
Regarding Claim 18, the modification of Ewald and Ebata discloses substantially all the features as set forth above, except 

wherein the distance sensor is configured to output a signal proportional to a distance between the distance sensor and a surface of a nearest one of the food products in the row of food products arranged in the hopper.  
However, Tomatis discloses a system (apparatus for the mechanized preparation of pizzas) comprises:
a distance sensor (proximity sensor 90) aligned with a hopper (fig. 4),
wherein the distance sensor is configured to output a signal proportional to a distance between the distance sensor (proximity sensor 90) and a surface of a nearest one of the food products in the row of food products (a loaf) arranged in the hopper (col. 2-3, lines 56-67,1-4 respectively; fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ewald’s system to include the proximity sensor as taught by Tomatis, in order to utilize the proximity sensor to detect the presence of food product within the chamber. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ewald, Ebata, and Tomatis, and in further view of Fitch (US 4801097, newly cited) 
Regarding Claim 19, the modification of Ewald, Ebata, and Tomatis discloses substantially all the features as set forth above, except
the advancing system comprises a gas supply supplying gas to the hopper between the first end of the hopper and a piston of the advancing system; and 

However, Fitch discloses:
the advancing system (dispensing system) comprises a gas supply (pneumatic valve control 178) supplying gas to the hopper (portioning cylinder 160) between the first end of the hopper and a piston of the advancing system (fig. 2) (col. 5, lines 18-22); and
during a dispense cycle, the gas supply supplies gas to the hopper at a flow rate determined based on the signal output by the distance sensor (sensor 182) (col. 5, lines 18-31; fig. 10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hoppers of Ewald to utilize the advancing system to supply gas to the hopper between the first end of the hoper and the piston as taught by Fitch, in order to effectively utilize the piston to move the row of food products toward the discharge end of the hopper.

Regarding Claim 20, Fitch discloses 
the gas supply (pneumatic valve control 178) comprises a pressurized gas reservoir and a valve (pneumatic valve control 178) arranged between the pressurized gas reservoir and the hopper (portioning cylinder 160); and 
the valve (pneumatic valve control 178) is configured to, during the dispense cycle, selectively open according to a duty cycle determined based on the signal output by the distance sensor (sensor 182) (col. 5, lines 18-31; fig. 10).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ewald and Ebata, and in further view of Fitch (US 4801097, newly cited) and Khatchadourian (US 8710408, newly cited)
Regarding Claim 21, the modification of Ewald and Ebata discloses substantially all the features as set forth above, except:
a pop-off valve fluidly coupled to the hopper, 
wherein the pop-off valve is configured to open in response to a detection of release of one of the food products in the row of food products out of the second end of the hopper during a dispense cycle.
However, Fitch discloses a pop-off valve (pneumatic control valve 178) fluidly coupled to the hopper (portioning cylinder 160), wherein the pop-off valve (pneumatic control valve 178) is configured to open (fig. 2 indicates air flow out of the chamber) in response to the sensor (portioning cylinder sensor 182) (col. 5, lines 40-57) (it is noted that when the portioning cylinder sensor 182 signals the demand for food product, the valve 178 is open allowing air to be expelled from the pressurized end of the cylinder; fig. 2).  
Khatchadourian discloses sensor (sensors 709) that detects the release of one of the food products (amount of dough) in the row of food products out of the second end of the hopper during a dispense cycle (col. 11, lines 35-37). Khatchadourian further discloses once the dough within the dough canister 701 is used up, the further movement of dough pusher 705 is prevented by a mechanical stop, sensors (col. 13, lines 60-66). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hoppers of Ewald to utilize the piston arranged within the hopper, wherein the pop-off valve is configured to open in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the dispensing system of Fitch to include the sensor that detects the release of food products, in order to utilize the information to determine when the food products is used up in the hopper and to stop the piston from moving forward toward the discharge end.

Response to Amendment/Argument
With Respect to Notification of 112f: 
Applicant’s argument: “The Office Action asserts that certain limitations of claim 12 should be interpreted under 35 U.S.C. § 112(f). The Applicant does not necessarily agree.” in the Remarks p. 13.
Examiner’s response:
 The applicant’s arguments above are not persuasive because the phrase: “the advancing system is configured to dispense” has met three prong tests. The phrase use a generic placeholder “advancing system” coupled with functional language “configured to dispense” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Although the dependent claims 13 and 14 defines what “advancing system” is, but that structure does not appear in the independent claim 12. By that reasons, the Notification of 112f is maintained.

Response to Arguments
Applicant’s arguments, see p. 9-13, filed 08/11/2021, with respect to the rejection(s) of claim(s) 2-21 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new combination of references to U.S.C 103 the independent claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761